                              United States District Court
                            Western District of North Carolina
                                   Asheville Division

         William Kimble Jr,             )            JUDGMENT IN CASE
                                        )
               Plaintiff,               )             1:18-cv-00341-FDW
                                        )
                  vs.                   )
                                        )
             FNU Jenkins                )
             Saint T. Tapp              )
           Jeffery E. James,            )
              Defendants.               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 20, 2019 Order.

                                               August 20, 2019
